 



Exhibit 10.1
Thursday July 5, 2007
DELIVERED TO:
Mark Halperin
Dear Mark
Re: Cott Corporation (“Cott”) — Termination of Employment
We are writing to notify you that your employment with Cott is terminated
without cause, effective August 31st, 2007.
Cott appreciates your contribution to the corporation and with a view to
resolving all matters on an amicable basis, has prepared the following severance
arrangements:

1.   Date of Termination

The effective date of termination of employment is August 31st, 2007 (the
“Termination Date”).

2.   Accrued Salary and Vacation Pay

You will be paid your salary and accrued vacation pay to the Termination Date.
These payments will be less applicable statutory deductions and withholdings and
paid in a lump-sum payment during the next pay period immediately following the
Termination Date.

3.   Severance Payment and Out-Placement

As outlined in your Retention, Severance and Non-Competition Plan Agreement
dated May 11, 2007 and in the Amended and Restated Retention, Severance and
Non-Competition Plan dated June 25, 2007 (Collectively, the “Retention
Agreement”) we have agreed to pay you a lump-sum payment equal to 2 times your
annual base salary, car allowance, bonus at target and a prorated bonus for the
current bonus year, as outlined below. You will receive these payments on the
next pay run after the Termination Date. Such payments will be made on the basis
that you will continue to perform your duties and our agreement to make such
payments will be null and void if the reason for termination is Cause or
resignation without Good Reason (as such terms are defined in the Retention
Agreement) before the Termination Date.
The payment will be equal to $1,857,607 (less applicable withholdings),
calculated as follows;
Annual Base Salary ($386,650) + Car Allowance ($16,000) + Bonus @ Target
($386,650) + Replacement Benefit Costs ($10,620 — to cover the Annual Executive
Medical) Total $799,920 Multiple by 2 X = $1,599,840 + Pro-rated Bonus @ Target
equal to 8 months of $257,767

 



--------------------------------------------------------------------------------



 



Your Performance Share Units (PSU) awards in 2006 and 2007 will be vested on a
pro rated basis based on your target (100%) award, that is 2/3 of the 2006 award
at target and 1/3rd of the 2007 award at target will be vested (totalling 29,135
PSU’s, in the aggregate), subject to, and without any limitation to, any
additional rights you may have under the Retention Agreement, including without
limitation, additional rights arising on a Change of Control during a Change of
Control Window (as such terms are defined in the Retention Agreement). Your pro
rata entitlement described above will be paid to you on the first pay period
following August 31st 2007 as a cash payment based on the closing price of the
Cott Stock on the TSX on your Termination Date (subject to adjustment under the
terms of the Retention Agreement arising on a Change of Control during a Change
of Control Window). Such amounts will be less applicable withholdings.
In addition, we will pay for the cost of the following outplacement services for
a maximum of six (6) months with Right Management Consultants: Executive
Service.

4.   Benefits

We confirm that the following benefits will continue for a period of 24 months
following the Termination Date specifically Extended Health Care and Dental
including the Health Care Spending Account, Basic Life Insurance, Dependent Life
and Accidental, Death and Dismemberment. All other benefits will terminate
effective August 31st 2007.

5.   Expenses

To the extent that you have incurred any proper travel, entertainment or other
business expenses, you will be reimbursed in accordance with Cott’s policy. All
expense reports must be submitted within 30 days of your Termination Date.

6.   Stock Options/Share Purchase Plan/DPSP/RSP

All of your rights with respect to vested stock options that you hold personally
will continue after the termination of your employment, subject to the
provisions of the Cott’s Restated 1986 Common Share Option Plan as amended (the
“Option Plan”), for 60 days following the Termination Date, and thereafter such
options shall be null and void.
All other rights under Cott’s share purchase plans (other than the PSU Plan
under which your entitlement shall be as described above) and other long-term
incentive plans, shall vest on the Termination Date. For greater certainty, all
rights under these plans that have vested as of the Termination Date will
continue in accordance with and subject to the terms of the applicable plans.

7.   No Other Payments

The payments and other entitlements set out in this letter, including the
attached schedules, constitute your complete entitlement and Cott’s complete
obligations whatsoever, including with respect to the cessation of your
employment, whether at common law, statute or contract. For greater certainty,
we confirm that you are not entitled to any further payment (including any bonus
payments), benefits, perquisites, allowances or entitlements earned or owing to
you from Cott pursuant to any employment or any other agreement, whether written
or oral, whatsoever, all having ceased on the Termination Date without further
obligation from Cott. All amounts paid to you pursuant to this letter shall be
deemed to include all amounts owing pursuant to the Employment Standards Act,
2000, and such payments represent a greater right or benefit than that required
under the Employment Standards Act, 2000.

 



--------------------------------------------------------------------------------



 



8.   Resignation & Release

You will resign as an officer and director of Cott (and any direct and indirect
affiliates, subsidiaries and associated companies) with effect as of the
Termination Date. In this respect, you agree to execute and deliver the
Resignation Notice attached hereto as Schedule “1” and such further
documentation as may be required by Cott, in its sole discretion, in order to
effect this resignation. You agree to sign the Release in the form attached as
Schedule “2” to this letter, which is a condition precedent to you receiving any
severance payments hereunder that are in excess of payments required by statute.

9.   Your Continuing Obligations

  (a)   You will continue to abide by all of the provisions of your Employment
Agreement through the Termination Date, and with all of the provisions of the
Retention Agreement, through the Termination Date and thereafter following the
cessation of your employment in accordance with and subject to the terms of the
Retention Agreement.     (b)   You are required to return to Cott within five
(5) business days of the Termination Date all of the property of Cott in your
possession or in the possession of your family or agents including, without
limitation, wireless devices and accessories, computer and office equipment,
keys, passes, credit cards, customer lists, sales materials, manuals, computer
information, software and codes, files and all documentation (and all copies
thereof) dealing with the finances, operations and activities of Cott, its
clients, employees or suppliers.     (c)   You will maintain the severance
arrangements as set out in this letter in the strictest confidence and will not
disclose them except to your immediate family, or to the extent that such
disclosure may be required by law, or to permit you to obtain tax planning,
legal or similar advice.     (d)   You will agree to cooperate reasonably with
Cott, and its legal advisors, at Cott’s request, direction and reasonable cost,
in connection with: (i) any Cott business matters in which you were involved
during your employment with Cott; or (ii) any existing or potential claims,
investigations, administrative proceedings, lawsuits and other legal and
business matters which arose during your employment involving Cott;
(iii) effecting routine administrative compliance with respect to any regulatory
requirements that were applicable to Cott during the period of your employment;
and (iv) completing any further documents required to give effect to the terms
set out in this letter with respect to which you have knowledge of the
underlying facts.

 



--------------------------------------------------------------------------------



 



10.   Taxes

All payments referred to in this letter will be less applicable withholdings and
deductions, and you shall be responsible for all tax liability resulting from
your receipt of the payment and benefits referred to in this letter, except to
the extent that Cott has withheld funds for remittance to statutory authorities.

11.   General

  (a)   Entire Agreement:   The agreement confirmed by this letter and the
attached schedules constitutes the entire agreement between you and Cott with
reference to any of the matters herein provided or with reference to your
employment or office with Cott, or the cessation thereof. All promises,
representations, collateral agreements, offers and understandings not expressly
incorporated in this letter agreement are hereby superseded and have no further
effect.     (b)   Severability:   The provisions of this letter agreement shall
be deemed severable, and the invalidity or unenforceability of any provision set
out herein shall not affect the validity or enforceability of the other
provisions hereof, all of which shall continue in accordance with their terms.  
  (c)   Full Understanding:   By signing this letter, you confirm that: (i) you
have had an adequate opportunity to read and consider the terms set out herein,
including the Release attached, and that you fully understand them and their
consequences; (ii) you have been advised, through this paragraph, to consult
with legal counsel and have obtained such legal or other advice as you consider
advisable with respect to this letter agreement, including attachments; and
(iii) you are signing this letter voluntarily, without coercion, and without
reliance on any representation, express or implied, by Cott, or by any director,
trustee, officer, shareholder, employee or other representative of Cott.     (d)
  Arbitration:   In the event any dispute arises between you and Cott with
respect to the interpretation, effect or construction of any provisions of this
Agreement, either Cott or you may refer the matter to final and binding
arbitration without right of appeal, pursuant to the Arbitration Act, Ontario,
for the disputed matters to be determined by an arbitrator that is to be
mutually agreed upon, upon written notice to the other, whereupon, subject to
the availability of such an arbitrator, the arbitration hearing will commence
within 30 days of the said notice, without formality, with the costs of the
arbitration to be shared equally between the parties, subject to such order for
costs as the arbitrator may determine in his or her sole discretion.     (e)  
Currency:   All dollar amounts set forth or referred to in this letter refer to
Canadian currency.     (f)   Governing Law:   The agreement confirmed by this
letter shall be governed by the laws of the Province of Ontario, Canada.

* * *

 



--------------------------------------------------------------------------------



 



If this offer is acceptable to you once you have had an opportunity to review
it, please sign the acknowledgement below to confirm your acceptance of same and
return to Sher Zaman at Queens Quay.
If you have any questions regarding the terms set out in this letter, please
feel free to contact Abilio Gonzalez or Sher Zaman.
Yours very truly,
COTT CORPORATION
Per:
/s/ Abilio Gonzalez
 
Enclosures:
1.   Schedule “1” — Resignation Notice
2.   Schedule “2” — Release
Acknowledgement and Acceptance
I acknowledge that I have been provided a reasonable period of time to review
this letter and the attached Release and Resignation Notice. I also acknowledge
that I have been advised, by this paragraph, and have had the opportunity to
obtain independent legal advice and that the only consideration for the Release
is as referred to in this letter. I confirm that no other promises or
representations of any kind have been made to me to cause me to sign this
acknowledgement and acceptance.
 

     
/s/ Mark Halperin
 
  July 11, 2007
 
Mark Halperin
  Date

 



--------------------------------------------------------------------------------



 



SCHEDULE “1”
RESIGNATION NOTICE

TO:    COTT CORPORATION   AND TO:    ALL DIRECT AND INDIRECT AFFILIATES,
SUBSIDIARIES AND
ASSOCIATED COMPANIES THEREOF   AND TO:    ALL DIRECTORS THEREOF

 
I, Mark Halperin confirm my resignation as a director and from all offices held
by me of Cott Corporation, including all direct and indirect affiliates,
subsidiaries, and associated companies, with effect as of August 31, 2007.
 
Mark Halperin

 



--------------------------------------------------------------------------------



 



SCHEDULE “2”
RELEASE AGREEMENT
In consideration of the mutual promises, payments and benefits provided for in
the annexed Cott Corporation Retention, Severance and Non-Competition Plan and
the letter dated July 5, 2007 to which this Release Agreement is a Schedule
(collectively, the “Plan”), and the release from Mark Halperin (the “Employee”)
set forth herein. Cott Corporation (the “Corporation”) and the Employee agree to
the terms of this Release Agreement. Capitalized terms used and not defined in
this Release Agreement shall have the meanings assigned thereto in the Plan.
     1.  The Employee acknowledges and agrees that the Corporation is under no
obligation to offer the Employee the payments and benefits set forth in the
annexed Plan, unless the Employee consents to the terms of the Release
Agreement. The Employee further acknowledges that he/she is under no obligation
to consent to the terms of this Release Agreement and that the Employee has
entered into this agreement freely and voluntarily.
     2.  In consideration of the payment and benefits set forth in the annexed
Plan and the Corporation’s release set forth in paragraph 5, the Employee
voluntarily, knowingly and willingly releases and forever discharges the
Corporation and its Affiliates, together with its and their respective officers,
directors, partners, shareholders, employees and agents, and each of its and
their predecessors, successors and assigns (collectively, “Releasees”), from any
and all charges, complaints, claims, promises, agreements, controversies, causes
of action and demands of any nature whatsoever that the Employee or his/her
executors, administrators, successors or assigns ever had, now have or hereafter
can, shall or may have against the Releasees by reason of any matter, cause or
thing whatsoever arising prior to the time of signing of this Release Agreement
by the Employee. The release being provided by the Employee in this Release
Agreement includes, but is not limited to, any rights or claims relating in any
way to the Employee’s employment relationship with the Corporation or any of its
Affiliates, or the termination thereof, or under any statute, including, but not
limited to the Employment Standards Act, 2000, the Human Rights Code, the
Workplace Safety and Insurance Act reemployment provisions, the Occupational
Health & Safety Act, the Pay Equity Act, the Labour Relations Act, Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, as
amended by the Older Workers’ Benefit Protection Act, the Family and Medical
Leave Act, and the Americans with Disabilities Act, or pursuant to any other
applicable law or legislation governing or related to his/her employment or
other engagement with the Corporation. In no event shall this Release apply to
the Employee’s right, if any, to indemnification, under the Employee’s
employment agreement or otherwise, that is in effect on the date of this Release
and, if applicable, to the Corporation’s obligations to maintain in force
reasonable director and officer insurance in respect of such indemnification
obligations.
     3.  The Employee acknowledges and agrees that he/she shall not, directly or
indirectly, seek or further be entitled to any personal recovery in any lawsuit
or other claim against the Corporation or any other Releasee based on any event
arising out of the matters released in paragraph 2.

 



--------------------------------------------------------------------------------



 



     4.  Nothing herein shall be deemed to release: (i) any of the Employee’s
rights under the Plan: or (ii) any of the vested benefits that the Employee has
accrued prior to the date this Release Agreement is executed by the Employee
under the employee benefit plans and arrangements of the Corporation or any of
its Affiliates: or (iii) any claims that may arise after the date this Release
Agreement is executed.
     5.  In consideration of the Employee’s release set forth in paragraph 2,
the Corporation knowingly and willingly releases and forever discharges the
Employee from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever that the
Corporation now has or hereafter can, shall or may have against him/her by
reason of any matter, cause or thing whatsoever arising prior to the time of
signing of this Release Agreement by the Corporation, provided, however, that
nothing herein is intended to release any claim the Corporation may have against
the Employee for any illegal conduct or arising out of any illegal conduct.
     6.  The Employee acknowledges that he/she has carefully read and fully
understands all of the provisions and effects of the Plan and this Release
Agreement. The employee also acknowledges that the Corporation, by this
paragraph and elsewhere, has advised him/her to consult with an attorney of
his/her choice prior to signing this Release Agreement. The Employee represents
that, to the extent he/she desires, he/she has had the opportunity to review
this Release Agreement with an attorney of his/her choice.
     7.  In the event that the Employee is governed by the law in the United
States, the Employee acknowledges that he/she has been offered the opportunity
to consider the terms of this Release Agreement for a period of at least
forty-five (45) days, although he/she may sign it sooner should he/she desire.
The Employee further shall have seven (7) additional days from the date of
signing this Release Agreement to revoke his/her consent hereto by notifying, in
writing, the Chief People Officer of the Corporation. This Release Agreement
will not become effective until seven days after the date on which the Employee
has signed it without revocation.
     8.  In the event that the Employee is governed by the law in the United
States, the Employee acknowledges that, by the attached Exhibit 1, which is
incorporated herein by reference, the Corporation has informed him/her in
writing of the time limits and eligibility requirements applicable to the
separation program stemming from the occurrence of a Change in Control; the
category of the employees eligible for the program; and the job title and age of
each employee selected or not selected for termination as a result of the
separation program.
Dated:

            Employee Name:


Cott Corporation
Per:       
 
        Name:           Title:        

 